DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Se-Hui et al. (KR 20160051084) Machine Translation.
Regarding Claim 1:  Se-Hui discloses a fermented milk stabilized with psicose (allulose) [abstract].  Se-Hui discloses that the psicose is 2 to 55 parts by weight of saccharides [claim 7].
	It would have been obvious to modify the amount of psicose in the saccharide component based on the amount of psicose needed since the object of the invention is to stabilize the fermented milk and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. 
	Regarding Claim 2:  Se-Hui discloses as discussed above in claim 1.  Se-Hui discloses a difference in pH change over 15 days of .107 or .129 at refrigeration temperatures [pg. 9 paragraph 118].  Although Se-Hui does not disclose wherein a difference in pH of the fermented milk at 7°C after a date selected in 21 to 31 days from a manufacturing date, is 0.30 or less, Se-Hui discloses including the same sugar for the purpose of stabilizing and further discloses stability at refrigeration temperatures and at 15 days, a pH change as little as .107, one of ordinary skill in the art would likely have had change in pH less than .30 at 21 days given the change was a little a .107 in the prior art.
	Regarding Claim 3:  Se-Hui discloses as discussed above in claim 1.  Se-Hui discloses that over 15 days the acidity change was .103 or .112 [pg.10, para 120].  Se-Hui does not disclose wherein a difference in titratable acidity of the fermented milk is equal to or less than 0.20%, at 7°C after a date selected in 17 to 28 days from a manufacturing date, as calculated according to the following 

O.1N NaOH titration amount (ml) X 0.009* X F** x 100
                                                              Sample weight (g)
* 1ml of O.1N NaOH corresponds to 0.009 of lactic acid,
** Factor of 0.1N NaOH
	Although Se-Hui does not disclose as recited, it would have been obvious to one of ordinary skill in the art that the change in acidity would have been less than .200 at 17 days, since after 15 days the acidity level of Se-Hui was .103 or .112.
	Regarding Claims 4 and 5:  Se-Hui discloses as discussed above in claim 1.  Se-Hui discloses microorganisms from the genus lactobacillus, Bifidobacteria, and Streptococcus [pg. 4, para 39]; Se Hui specifically discloses L. acidophilus and S. thermophilus [pg. 4, para 39].
	Regarding Claim 6:  Se-Hui discloses as discussed above in claim 1.  Se-Hui discloses glucose at 2 to 60 parts by weight [claim 7].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Se-Hui overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Regarding Claim 7:  Se-Hui discloses as discussed above in claim 1.  Se-Hui discloses fructose at 30 to 80 parts by weight [claim 7].
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the amount of fructose for stabilizing fermented milk, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Regarding Claim 8:    Se-Hui discloses as discussed above in claim 1.  Se-Hui discloses the saccharides at 2 to 20 parts by weight of the fermented milk [claim 21].

Regarding Claim 9:    Se-Hui discloses as discussed above in claim 1.  Se-Hui discloses the milk at 2 to 97 parts by weight of the fermented milk [claim 21].
Regarding Claim 10:  Se-Hui discloses a method of stabilizing fermented milk with psicose (allulose) [abstract].  Se-Hui discloses that the psicose is 2 to 55 parts by weight of saccharides [claim 7].
	It would have been obvious to modify the amount of psicose in the saccharide component based on the amount of psicose needed since the object of the invention is to stabilize the fermented milk and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954). 
Regarding Claim 11:  Se-Hui discloses as discussed above in claim 10.  Se-Hui discloses preventing the reduction in pH and reducing a change in acidity [para 118-120].
Regarding Claim 12:  Se-Hui discloses as discussed above in claim 10.  Se-Hui discloses microorganisms from the genus lactobacillus, Bifidobacteria, and Streptococcus [pg. 4, para 39].
Regarding Claim 13:  Se-Hui discloses microorganisms from the genus lactobacillus, Bifidobacteria, and Streptococcus [pg. 4, para 39]; Se Hui specifically discloses L. acidophilus and S. thermophilus [pg. 4, para 39].  Se-Hui discloses that the inclusion of psicose stabilizes fermented milk [abstract].  Se-Hui discloses that the psicose prevents the reducing in pH and reducing change in acidity [para 118-120].  Although Se-Hui does not characterize the psicose as a “growth inhibitor”, its effect on the bacteria in fermented milk is indicative of the effect.  
Further, Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the bacteria and the recitation of allulose.
Regarding Claim 14:  Se-Hui discloses as discussed above in claim 13.  Se-Hui discloses that the psicose is 2 to 55 parts by weight of saccharides [claim 7].
	It would have been obvious to modify the amount of psicose in the saccharide component based on the amount of psicose needed since the object of the invention is to stabilize the fermented milk and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/Felicia C Turner/            Primary Examiner, Art Unit 1793